DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
2.	The amendments to the claims filed on July 29, 2021 have been fully considered.  The amendments are not sufficient to overcome the outstanding grounds of objection and rejection.  All grounds of objection and rejection are maintained.  Below are responses to Applicant’s rebuttal arguments.
	Claim 19 was previously objected to for not being written in proper alternative or Markush format.  The amendments do not place the claims in proper format.  The following correction is suggested:  insert the term “and” between the last two claimed compounds and replace the text in the last line of the claim with “or a pharmaceutically acceptable salt thereof.”
	The claims were previously rejected under 35 USC 112(a).  The claims were drawn to methods of treating a large scope of diseases which included cancer and inflammation.  It was set forth that the state of the art and instant specification provide support for the treatment of inflammation and cancer, but not for other diseases within the scope of the claims.  Applicants amended the claims to recite the specific diseases of cancer, inflammation, malaria, asthma or allergy.  Applicants further argue that the treatment of the diseases of malaria, asthma and allergy are enabled by the references provided in their arguments.  The references and arguments were fully considered, however, they are not found to be persuasive.  It is noted that the references provide a disclosure of the involvement of TCTP in the pathophysiology of the cited diseases.  However, the references do not provide the required correlation between inhibiting TCTP and treating the cited diseases.  For this reason, the rejection is maintained.  Claims 14, 18, 19, 21-25 and 28 remain rejected.  This ground of rejection is applied to newly added claims 34-39.
	The claims were previously rejected as being anticipated by Blecha et al. The reference teaches the compound of 
    PNG
    media_image1.png
    109
    116
    media_image1.png
    Greyscale
 in the treatment of breast cancer.  The compound corresponds to the claims in the following manner:  Het=phenyl; R5=R6=OH; X=CH; Y=H; R3=R6=H.  Applicants have amended claim 14 (and claims dependent thereon) to include a substitution of NR1R2.  Thus, the reference is no longer in the scope of claims 14, 18, 21, 22, 28 and 31.  However, claims 30 and 33 do not require this structural limitation and are thus still rejected under this prior art reference.
	The claims were previously rejected as being anticipated by WO2008065193. The reference teaches 
    PNG
    media_image2.png
    35
    579
    media_image2.png
    Greyscale
 for the treatment of breast cancer, further also in combination with other anticancer agents such as cytarabine.  The compound corresponds to the claims in the following manner:  X=CH; Y=NHalkyl; Het=3,4-dichloro.  Applicants have argued that the compound is excluded from the instant claims.  This argument has been fully considered, however, it is not found to be persuasive.  The compound that is excluded from the instant claims corresponds to Y=NH2.  Therefore, this ground of rejection is maintained.  Claims 14, 20-25, 28, 30 and 31 remain rejected.  The rejection is also applied to newly added claims 34-39.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626